                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:19-cr-117
 v.                                             )
                                                )        Judge Travis R. McDonough
 QUINTON L. HOWARD                              )
                                                )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER


         Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to Count One of the

one-count Indictment; (2) accept Defendant’s guilty plea as to Count One; (3) adjudicate the

Defendant guilty of Count One; (4) defer a decision on whether to accept the plea agreement

until sentencing; and (5) allow Defendant to remain released on bond under appropriate

conditions of release pending sentencing in this matter (Doc. 36). Neither party filed a timely

objection to the report and recommendation. After reviewing the record, the Court agrees with

Magistrate Judge Lee’s report and recommendation. Accordingly, the Court ACCEPTS and

ADOPTS the magistrate judge’s report and recommendation (Doc. 36) pursuant to 28 U.S.C.

§ 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not-guilty plea as to Count One of the Indictment is

         GRANTED;

      2. Defendant’s plea of guilty to Count One is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of Count One;

      4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and
5. Defendant SHALL REMAIN on bond under appropriate conditions of release pending

   sentencing in this matter which is scheduled to take place on May 8, 2020 at 2:00 p.m.

   [EASTERN] before the undersigned.

   SO ORDERED.

                                       /s/Travis R. McDonough
                                       TRAVIS R. MCDONOUGH
                                       UNITED STATES DISTRICT JUDGE




                                         2
